DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 – 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the specification of the instant application does teach the claimed “common baseband processing apparatus” via Figure 3 (BBU (77)), said specification does not specifically recite or teach the corresponding structure of the claimed: “means for detecting” (Claim 5); “means for performing”, “means for comparing”, and “means for determining” (Claim 6); and “means for performing” (Claim 7).  The diagrams or figures that show said common baseband processing apparatus and means do not adequately teach the corresponding structure as said means is shown in the figure as boxes or rectangles with labels on them.  Claims 5 – 7 are therefore rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “means for detecting” (Claim 5); “means for performing”, “means for comparing”, and “means for determining” (Claim 6); and “means for performing” (Claim 7) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The diagrams or figures that show said means do not adequately teach the corresponding structure as said means is shown in the figure as boxes or rectangles with labels on them. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 5 – 7 are therefore rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 – 13, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims comprise a program, which is not a process, machine, manufacture, or composition of matter and therefore is ineligible subject matter.  Claims 11 – 13, 19 are therefore rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, 8, 10, 11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karabinis (US 2007/0037514).
Regarding Claim 1, Karabinis teaches a communication system comprising a plurality of movable aerial-floating type communication relay apparatuses that respectively include a relay communication station of performing a service-link radio communication with a terminal apparatus (Figure 3, Section 0028, Primary Satellite (PS), Auxiliary Satellites (AS 1-3) move about in the sky thus effectively floating and relay information to the gateways (FLA 0-3) via receiving said information from the service links (302) and relaying said information to the gateways (FLA 0-3) via feeder links (304 a-d) therefore said satellites read on aerial-floating type communication relay apparatuses), and plural gateway stations that respectively perform a feeder-link radio communication with the plurality of the communication relay apparatuses (Figure 3, Section 0028, gateways (FLA 0-3)), wherein the communication system comprises a common baseband processing apparatus connected to the plural gateway stations (Figure 3, Gateway Processor (GP) is connected to the gateways (FLA 0 – 3)), wherein the baseband processing apparatus detects an interference of a reverse link communication due to an interference wave from a relay communication station of another communication relay apparatus, the interference wave interfering with a signal wave from the relay communication station of the communication relay apparatus connected to the gateway station, based on plural reception signals received by the plural gateway stations (Figures 3, 4, Section 0036, interference caused by feeder links from the satellites (AS 1 – 3) to the feeder links received at the gateways (FLA 0 – 3)).
Regarding Claim 5, Karabinis teaches a common baseband processing apparatus connected to plural gateway stations that respectively perform a feeder-link radio communication with a plurality of movable aerial-floating type communication relay apparatuses (Figure 3, Section 0028, GP connected to gateways (FLA 0-3), Primary Satellite (PS), Auxiliary Satellites (AS 1-3) move about in the sky, thus effectively floating, and relay information to the gateways (FLA 0-3) via receiving said information from the service links (302) and relaying said information to the gateways (FLA 0-3) via feeder links (304 a-d)) therefore said satellites read on aerial-floating type communication relay apparatuses), the communication relay apparatuses respectively including a relay communication station of performing a service-link radio communication with a terminal apparatus (Figure 3, Section 0028, Primary Satellite (PS), Auxiliary Satellites (AS 1-3) relay information to the gateways (FLA 0-3) via receiving said information from the service links (302) and relaying said information to the gateways (FLA 0-3) via feeder links (304 a-d)), wherein the baseband processing apparatus comprises means for detecting an interference of a reverse link communication due to an interference wave from a relay communication station of another communication relay apparatus, the interference wave interfering with a signal wave from the relay communication station of the communication relay apparatus connected to the gateway station, based on plural reception signals received by the plural gateway stations (Figures 3, 4, Section 0036, interference caused by feeder links from the satellites (AS 1 – 3) to the feeder links received at the gateways (FLA 0 – 3)).
Regarding Claim 8, Karabinis teaches a method for detecting an interference of a reverse link communication directing from a relay communication station to a gateway station in feeder links between a plurality of movable aerial-floating type communication relay apparatuses and plural gateway stations (Figure 3, Section 0028, GP connected to gateways (FLA 0-3), Primary Satellite (PS), Auxiliary Satellites (AS 1-3) move about in the sky, thus effectively floating, and relay information to the gateways (FLA 0-3) via receiving said information from the service links (302) and relaying said information to the gateways (FLA 0-3) via feeder links (304 a-d)) therefore said satellites read on aerial-floating type communication relay apparatuses), the communication relay apparatuses respectively including a relay communication station of performing a service-link radio communication with a terminal apparatus (Figure 3, Section 0028, Primary Satellite (PS), Auxiliary Satellites (AS 1-3) relay information to the gateways (FLA 0-3) via receiving said information from the service links (302) and relaying said information to the gateways (FLA 0-3) via feeder links (304 a-d)), wherein the method comprises detecting an interference of a reverse link communication due to an interference wave from a relay communication station of another communication relay apparatus, the interference wave interfering with a signal wave from the relay communication station of the communication relay apparatus connected to the gateway station, based on plural reception signals received by the plural gateway stations (Figures 3, 4, Section 0036, interference caused by feeder links from the satellites (AS 1 – 3) to the feeder links received at the gateways (FLA 0 – 3)).
Regarding Claim 11, Karabinis teaches a program executed by a computer or a processor provided in a common baseband processing apparatus connected to plural gateway stations that respectively perform a feeder-link radio communication with a plurality of movable aerial-floating type communication relay apparatuses (Figure 3, Section 0028, GP connected to gateways (FLA 0-3), Primary Satellite (PS), Auxiliary Satellites (AS 1-3) move about in the sky, thus effectively floating, and relay information to the gateways (FLA 0-3) via receiving said information from the service links (302) and relaying said information to the gateways (FLA 0-3) via feeder links (304 a-d)) therefore said satellites read on aerial-floating type communication relay apparatuses, typical processors execute program code stored in memory), the communication relay apparatuses respectively including a relay communication station of performing a service-link radio communication with a terminal apparatus (Figure 3, Section 0028, Primary Satellite (PS), Auxiliary Satellites (AS 1-3) relay information to the gateways (FLA 0-3) via receiving said information from the service links (302) and relaying said information to the gateways (FLA 0-3) via feeder links (304 a-d)), wherein the program includes a program code for detecting an interference of a reverse link communication due to an interference wave from a relay communication station of another communication relay apparatus, the interference wave interfering with a signal wave from the relay communication station of the communication relay apparatus connected to the gateway station, based on the plural reception signals received by the plural gateway stations (Figures 3, 4, Section 0036, interference caused by feeder links from the satellites (AS 1 – 3) to the feeder links received at the gateways (FLA 0 – 3)).
Regarding Claims 3, 7, 10, 13, Karabinis teaches all of the claimed limitations recited in Claims 1, 5, 8, 11.  Karabinis further teaches wherein the baseband processing apparatus performs/means for performing/performing/program code for performing an interference suppression process for suppressing the interference of the reverse link communication by making the plural gateway stations in cooperation with each other, when the interference of the reverse link communication is detected (Section 0036, interference correction signals are used to reduce interference in the reverse feeder link signals from the feeder link antennas of the gateways thus effectively providing cooperation amongst said gateways).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, 9, 12, 14, 17 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karabinis (US 2007/0037514) in view of Colella et al. (US 2016/0261291).
Regarding Claims 2, 6, 9, 12, Karabinis teaches all of the claimed limitations recited in Claims 1, 5, 8, 11.  Karabinis further teaches wherein the baseband processing apparatus: performs a reception process of processing plural reception signals received by the plural gateway stations, as reception signals received by plural antennas/means for performing/performing/program code for performing a reception process of processing plural reception signals received by the plural gateway stations, as reception signals received by plural antennas (Figure 3, Section 0035, GP processes the feeder link signals 304 a-d); a signal-wave reception level and an interference-wave reception level of the reverse link communication for each of the antennas, based on a reception signal of each of the plural antennas obtained in the reception process (Figures 3, 4, Section 0036, interference caused by feeder links from the satellites (AS 1 – 3) to the feeder links received at the gateways (FLA 0 – 3), typical signals have power or strength levels therefore the interference signals received at the gateways and the desired signals received at the gateways will have reception levels).
Colella does not teach compares/means for comparing/comparing/program code for comparing a signal-wave reception level and an interference-wave reception level of the reverse link communication for each of the antennas, based on a reception signal of each of the plural antennas obtained in the reception process and determines/means for determining/determining/program code for determining that the interference of the reverse link communication is occurred, when a difference between the signal-wave reception level and the interference-wave reception level becomes equal to or less than a predetermined threshold value, or when a ratio of the interference-wave reception level to the signal-wave reception level becomes equal to or more than a predetermined threshold value.
Colella, which also teaches satellite communications (See Section 0022), teaches compares/means for comparing/comparing/program code for comparing a signal-wave reception level and an interference-wave reception level of the reverse link communication for an antenna (Section 0065, comparing the receive signal and the noise, which is a type of interference, typical satellite receivers comprises processors that run code stored in memory), based on a reception signal  of the antenna obtained in the reception process and determines/means for determining/determining/program code for determining that the interference of the reverse link communication is occurred, when a difference between the signal-wave reception level and the interference-wave reception level becomes equal to or less than a predetermined threshold value (Section 0065).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Karabinis with the above features of Colella for the purpose of switching antennas thus enabling the detection of a desired signal at optimal quality as taught by Colella.
Regarding Claims 14, 17, 18, 19, Karabinis combination teaches all of the claimed limitations recited in Claims 2, 6, 9, 12.  Karabinis further teaches wherein the baseband processing apparatus performs/means for performing/performing/program code for performing an interference suppression process for suppressing the interference of the reverse link communication by making the plural gateway stations in cooperation with each other, when the interference of the reverse link communication is detected (Section 0036, interference correction signals are used to reduce interference in the reverse feeder link signals from the feeder link antennas of the gateways thus effectively providing cooperation amongst said gateways).

Claim(s) 4, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karabinis (US 2007/0037514) in view of Dutta (US 2005/0288011)
Regarding Claims 4, 16, Karabinis teaches all of the claimed limitations recited in Claims 1, 3.  Karabinis further teaches wherein the relay communication station comprises: a feeder-link communication section that functions as a mobile station for mobile communication, the mobile station communicating with the gateway station (Figure 3, PS comprises a feeder link transmitter (TX) that communicates with the gateway thus acting as a mobile station); and a service-link communication section that is connected to the feeder-link communication section and functions as a base station for mobile communication (Figure 3, PS comprises a return service link receiver coupled to the feeder link TX via the information spreader thus acting as a base station).
Karabinis does not teach the base station communicating with the terminal apparatus at a frequency different from that of the feeder link.
Dutta, which also teaches a satellite system, teaches feeder link frequencies that are different from service link frequencies (Section 0011).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Karabinis with the above features of Dutta for the purpose of providing efficiency of usage of the feeder link frequency as taught by Dutta.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karabinis (US 2007/0037514) in view of Colella et al. (US 2016/0261291), as applied to Claim 2 set forth above, and further in view of Dutta (US 2005/0288011)
Regarding Claim 15, The Karabinis combination teaches all of the claimed limitations recited in Claim 2.  Karabinis further teaches wherein the relay communication station comprises: a feeder-link communication section that functions as a mobile station for mobile communication, the mobile station communicating with the gateway station (Figure 3, PS comprises a feeder link transmitter (TX) that communicates with the gateway thus acting as a mobile station); and a service-link communication section that is connected to the feeder-link communication section and functions as a base station for mobile communication (Figure 3, PS comprises a return service link receiver coupled to the feeder link TX via the information spreader thus acting as a base station).
Karabinis does not teach the base station communicating with the terminal apparatus at a frequency different from that of the feeder link.
Dutta, which also teaches a satellite system, teaches feeder link frequencies that are different from service link frequencies (Section 0011).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Karabinis combination with the above features of Dutta for the purpose of providing efficiency of usage of the feeder link frequency as taught by Dutta.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
June 14, 2022